Citation Nr: 0618140	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-13 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right index 
finger disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
New Orleans, Louisiana.


FINDING OF FACT

The veteran's current low back and right index finger 
disorders are not shown to be related to military service, 
and evidence does not show the presence of arthritis within 
one year from the date of separation from service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active military service, nor can it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A right index finger disorder was not incurred in or 
aggravated by active military service, nor can it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

At the outset, the Board notes that VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  Prior to the initial adjudication of the 
claims, a letter dated in May 2002 was sent from the RO to 
the veteran that satisfies the duty to notify provisions. The 
veteran was told of what was required to substantiate his 
claims and of his and VA's respective duties, and was asked 
to submit evidence and/or information to the RO.  Since 
service connection is being denied, no disability rating or 
effective date will be assigned, so there is no possibility 
of any prejudice to the veteran if the notification is 
lacking with regard to informing the veteran of any assigned 
rating or effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

As for the duty to assist, the result of RO development 
indicates the veteran's service medical records are lost.  In 
fact, the veteran's original VA claims file could not be 
located by the RO.  In cases such as this, VA has a 
heightened duty to assist.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The Board concludes, however, that the 
heightened duty to assist has been met in this case.  The 
claims file contains all available evidence pertinent to the 
claims, and the RO has documented its exhaustive search for 
the veteran's service medical records, to include identified 
1968 and 1969 medical treatment aboard the USS Claude V. 
Ricketts.  The record contains negative replies from the 
National Archives, the Naval Historical Center, and the U.S. 
Army and Joint Services Records Research Center (formerly the 
United States Armed Services Center for Research of Unit 
Records).  To be sure, further development for ship's medical 
records would be futile, as the March 2003 letter from the 
National Archives and Records Administration noted that such 
records are temporary in nature and that medical logs, for 
example, are kept on board for ten years and then destroyed.  

VA has also considered development for etiology opinions, but 
development for such opinions is unwarranted because the 
evidentiary record does not show that his claimed 
disabilities are associated with an established event, 
injury, or disease in service; manifested during an 
applicable presumptive period; or are otherwise associated 
with military service.  38 C.F.R. § 3.159(c)(4); Compare 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), and 
Charles v. Principi, 16 Vet. App. 370 (2002).  Finally, as 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, supra.

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  For certain chronic disorders, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). 

The medical evidence of record includes current diagnoses of 
degenerative joint disease of the right index finger and 
lumbosacral sprain, but the evidentiary record does not show 
that these disabilities are related to service.

Although the veteran separated from service in 1969, the 
post-service medical evidence of record is dated no earlier 
than the 1990s.  An April 1995 VA examination of the right 
hand revealed the current right finger disability.  The 
examination report begins with a medical history that states 
the veteran injured his right hand in service in 1969.  There 
is, however, nothing to indicate that the examiner stated 
this after a review of the service medical records.  The 
examiner did not document that he or she reviewed the claims 
file, and there is nothing to suggest that it is anything 
more than a medical history supplied by the veteran where 
that history is unsupported by the medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995) (medical history 
provided by a veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence).  The remaining evidence of record provides no 
pertinent information regarding the veteran's right index 
finger disorder.

As for the veteran's low back disorder, the evidence of 
record shows he sustained a low back injury from an April 
1999 motor vehicle accident, and all documented treatment 
found in the claims file involving the low back began after 
this post-service incident.  The veteran maintains that an 
October 1999 treatment record is significant because it notes 
the veteran had "pre-existing conditions" that were 
severely exacerbated by the accident.  This sheds no light on 
the etiology of the current low back disorder, as it fails to 
indicate that a low back disorder was one of the pre-accident 
conditions, and, even if it did, there is nothing to 
establish that it pre-existed the motor vehicle accident by 
approximately 30 years, when the veteran was in service.  
Furthermore, the October 1999 treatment record includes the 
opinion that the veteran's symptoms are a direct result of 
the motor vehicle accident.  A September 1999 medical record 
indicates that prior to the motor vehicle accident, the 
veteran was having neck pain but never really had any low 
back pain.  

There are lay statements of record dated in November 2004 in 
which individuals certify that the veteran has had an 
observable history of low back pain, with one statement 
placing the observation of low back pain as early as 1994.  
At best, these statements show the veteran had low back pain 
five years prior to the April 1999 motor vehicle accident; 
however, the presence of low back pain in 1994, approximately 
35 years after service separation, does not support the 
claim.

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury was 
sustained in service or whether an injury resulted in any 
chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In this case, while it is unfortunate that the 
service medical records are unavailable, the post-service 
evidence of record, as discussed above, is dated many years 
after service and does not otherwise suggest a medical 
history of low back and right index finger symptomatology 
that would tend to support the conclusion that his currently 
claimed disorders are related to service.  Rather, the 
evidentiary record suggests the onset of these disabilities 
many years after service, to include competent evidence the 
veteran's low back disorder is the result of a post-service 
injury in April 1999.

Consideration has been given to the veteran's contentions 
regarding the etiology of his disorders, but neither the 
Board nor laypersons can render opinions requiring medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Health professionals, however, are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis or 
opinion.  Cohen v. Brown, 10 Vet. App. 128 (1997).  In this 
case, there is no medical opinion or other competent medical 
evidence of record linking these disabilities to service.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2005).  As the evidentiary record shows 
that the veteran current low back and right index finger 
disabilities are not related to service and that arthritis 
was not manifested within the first year after service 
separation, the preponderance of the evidence is against the 
veteran's claims, and they must be denied.

ORDER

Service connection for a low back disorder is denied.

Service connection for a right index finger disorder is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


